Citation Nr: 1632856	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, which included service in the Republic of Vietnam.  He received the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at a March 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In June 2011, the Board denied the claim of service connection for bilateral peripheral neuropathy of the lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2012 memorandum decision, the Court set aside the Board's June 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified that only that part of the Board decision that denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities was being set aside.  The remainder of the June 2011 Board decision, which included a denial of service connection for a kidney disorder and a denial of a rating in excess of 60 percent for residuals of status post radical prostatectomy, prostate cancer, was affirmed.

In March 2015, the Board remanded this matter for further development in compliance with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Following the most recent supplemental statement of the case (SSOC) dated in October 2015, the Veteran submitted an October 2015 examination report from Advanced Wellness Care, PC which includes relevant evidence of treatment for a bilateral neurologic disability of the lower extremities.  This evidence has not been considered by the AOJ. As this relevant evidence has not been considered by the AOJ and the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is necessary.  See 38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

In June 2016, the Board sent the Veteran a letter asking whether he wanted to waive consideration of the additional evidence by the AOJ.  He responded in July 2016 by indicating that he wanted his claim remanded to the AOJ for initial consideration of the additional evidence.  Hence, the issue on appeal must be remanded for issuance of the necessary SSOC.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment, to include the following:

(a)  all records from the VA Medical Center in Philadelphia, Pennsylvania dated from February 2010 through the present;
(b)  all records from the VA Medical Center in Atlanta, Georgia dated from June 2015 through the present; and
(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After conducting any additional indicated development, readjudicate the issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  If a full benefit sought on appeal remains denied, issue an SSOC that considers all additional relevant evidence received since the October 2015 SSOC (including, but not limited to, the October 2015 examination report from Advanced Wellness Care, PC).  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

